DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6, 8-11, 13-15, 17, and 19-22 are pending.

Allowable Subject Matter
Claims 1-6, 8-11, 13-15, 17, and 19-22 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dan Hu (Reg.#: 40025) on 6/18/2021.
The application has been amended as follows: 
1.	(Currently Amended) A system comprising:
a processor;
a unified extensible firmware interface (UEFI) network stack; and
a non-transitory storage medium storing instructions executable on the processor to:
	during startup of the system:
		execute a UEFI shell that provides an output for a display device, 
		identify a location of a startup script, 
		request, by the UEFI shell, the startup script at the identified location over a network using a secure transfer network protocol of the UEFI network stack, 
		receive, over the network, the startup script, and
, wherein the commands downloaded to the UEFI shell comprise a further command that when invoked compresses or decompresses a file of the image, and wherein, after the downloading of the commands, the UEFI shell comprises the boot command and the further command.

10. 	(Currently Amended) A computing device comprising:
	a processor; and
	a non-transitory storage medium storing instructions executable on the processor to:
	responsive to startup of the computing device, cause a unified extensible firmware interface (UEFI) shell, which provides an output for a display device, to identify a location of a startup script, and request a download of the startup script at the identified location over a network; 
	stage the startup script downloaded over the network in a provisioned storage device within the computing device, to cause mounting of the startup script as a file in a local file system in the computing device; and
	download commands comprising a boot command and a compress command to the UEFI shell to add the commands to the UEFI shell and add functionality to the UEFI shell, wherein the boot command when invoked downloads an image comprising a bootstrap program to a memory of the computing device, the bootstrap program for booting the computing device, and the compress command  of the image, and wherein, after the downloading of the commands, the UEFI shell comprises the boot command and the compress command.

12. 	(Cancelled)

Currently Amended) A non-transitory computer readable storage medium comprising instructions that when executed cause a system to:
execute a unified extensible firmware interface (UEFI) shell that provides an output for a display device;
identify a location of a startup script;
request, by the UEFI shell using the identified location, the startup script for a client server over a network upon startup of the client server using a secure transfer network protocol; 
receive the startup script over the network and stage the startup script in a provisioned storage device within the client server; 
mount the startup script as a file in a local file system of the client server; and
after receiving the startup script at the system, download commands comprising a boot command to the UEFI shell to add the commands to the UEFI shell and add functionality to the UEFI shell, wherein the boot command when invoked downloads an image comprising a bootstrap program to a memory of the system, the bootstrap program for booting the system, wherein the commands downloaded to the UEFI shell comprise a further command that when invoked compresses or decompresses a file of the image, and wherein, after the downloading of the commands, the UEFI shell comprises the boot command and the further command.

17.	(Currently Amended) The system of claim 1, wherein the commands downloaded to the UEFI shell comprise an additional command that when invoked provisions the memory to mount the image as a local file system of the system, and wherein, after the downloading of the commands, the UEFI shell further comprises the additional command.

18.	(Cancelled)

22.	(Currently Amended) The non-transitory computer readable storage medium of claim 14, wherein the commands downloaded to the UEFI shell comprise 
a command that when invoked provisions the memory to mount the image as a local file system of the system


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        June 18, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187